Name: Commission Implementing Regulation (EU) NoÃ 1191/2013 of 20Ã November 2013 derogating from Regulations (EC) NoÃ 2305/2003, (EC) NoÃ 969/2006, (EC) NoÃ 1067/2008 and (EC) NoÃ 1964/2006, Implementing Regulation (EU) NoÃ 480/2012 and Regulations (EC) NoÃ 828/2009, (EC) NoÃ 1918/2006 and (EC) NoÃ 341/2007 as regards the dates for lodging import licence applications and issuing import licences in 2014 under tariff quotas for cereals, rice, sugar, olive oil and garlic, derogating from Regulations (EC) NoÃ 951/2006, (EC) NoÃ 1518/2003 and (EC) NoÃ 382/2008 and Regulations (EU) NoÃ 1178/2010 and (EU) NoÃ 90/2011 as regards the dates for issuing export licences in 2014 in the out-of-quota sugar and isoglucose sectors and the pigmeat, beef and veal, eggs and poultrymeat sectors and derogating from Regulation (EU) NoÃ 1272/2009 as regards the period for examination of offers for the buying-in of common wheat at a fixed price under public intervention
 Type: Implementing Regulation
 Subject Matter: animal product;  plant product;  processed agricultural produce;  tariff policy;  trade;  beverages and sugar;  trade policy
 Date Published: nan

 23.11.2013 EN Official Journal of the European Union L 314/1 COMMISSION IMPLEMENTING REGULATION (EU) No 1191/2013 of 20 November 2013 derogating from Regulations (EC) No 2305/2003, (EC) No 969/2006, (EC) No 1067/2008 and (EC) No 1964/2006, Implementing Regulation (EU) No 480/2012 and Regulations (EC) No 828/2009, (EC) No 1918/2006 and (EC) No 341/2007 as regards the dates for lodging import licence applications and issuing import licences in 2014 under tariff quotas for cereals, rice, sugar, olive oil and garlic, derogating from Regulations (EC) No 951/2006, (EC) No 1518/2003 and (EC) No 382/2008 and Regulations (EU) No 1178/2010 and (EU) No 90/2011 as regards the dates for issuing export licences in 2014 in the out-of-quota sugar and isoglucose sectors and the pigmeat, beef and veal, eggs and poultrymeat sectors and derogating from Regulation (EU) No 1272/2009 as regards the period for examination of offers for the buying-in of common wheat at a fixed price under public intervention THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (2), and in particular Article 43(a)a, Article 61, Article 144(1), Articles 148 and 156 and Article 161(3), in conjunction with Article 4 thereof, Having regard to Council Regulation (EC) No 1528/2007 of 20 December 2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements (3), and in particular Article 9(5) thereof, Having regard to Council Regulation (EC) No 732/2008 of 22 July 2008 applying a scheme of generalised tariff preferences from 1 January 2009 and amending Regulations (EC) No 552/97, (EC) No 1933/2006 and Commission Regulations (EC) No 1100/2006 and (EC) No 964/2007 (4), and in particular Article 11(7) thereof, Whereas: (1) Commission Regulations (EC) No 2305/2003 (5), (EC) No 969/2006 (6) and (EC) No 1067/2008 (7) lay down specific provisions on the lodging of import licence applications and the issuing of import licences for barley under quota 09.4126, maize under quota 09.4131 and common wheat of a quality other than high quality under quotas 09.4123, 09.4124, 09.4125 and 09.4133. (2) Commission Regulation (EC) No 1964/2006 (8) and Commission Implementing Regulation (EU) No 480/2012 (9) lay down specific provisions on the lodging of import licence applications and the issuing of import licences for rice originating in Bangladesh under quota 09.4517 and broken rice under quota 09.4079. (3) Commission Regulation (EC) No 828/2009 (10) lays down specific provisions on the lodging of import licence applications and the issuing of import licences under quotas 09.4221, 09.4231, and 09.4241 to 09.4247. (4) Commission Regulation (EC) No 1918/2006 (11) lays down specific provisions on the lodging of import licence applications and the issuing of import licences for olive oil under quota 09.4032. (5) Commission Regulation (EC) No 341/2007 (12) lays down specific provisions on the lodging of A import licence applications and the issuing of A import licences for garlic under quotas 09.4099, 09.4100, 09.4102, 09.4104, 09.4105 and 09.4106. (6) In view of the public holidays in 2014, derogations should be made, at certain times, from Regulations (EC) No 2305/2003, (EC) No 969/2006, (EC) No 1067/2008 and (EC) No 1964/2006, Implementing Regulation (EU) No 480/2012 and Regulations (EC) No 828/2009, (EC) No 1918/2006 and (EC) No 341/2007 as regards the dates for lodging import licence applications and issuing import licences in order to ensure compliance with the quota volumes in question. (7) Under Article 7d(1) of Commission Regulation (EC) No 951/2006 (13), export licences for out-of-quota sugar and isoglucose are issued from the Friday following the week during which the licence applications were lodged, provided that no particular measures have since been taken by the Commission. (8) Article 3(3) of Commission Regulation (EC) No 1518/2003 (14), the second subparagraph of Article 12(1) of Commission Regulation (EC) No 382/2008 (15), Article 3(3) of Commission Regulation (EU) No 1178/2010 (16) and Article 3(3) of Commission Regulation (EU) No 90/2011 (17) stipulate that export licences are issued on the Wednesday following the week during which the licence applications were lodged, provided that no particular measures have since been taken by the Commission. (9) In view of the public holidays in 2014 and the resulting impact on the publication of the Official Journal of the European Union, the period between the lodging of applications and the day on which the licences are to be issued will be too short to ensure proper management of the market. That period should therefore be extended. (10) The second subparagraph of Article 14(1) of Commission Regulation (EU) No 1272/2009 (18) stipulates that the Commission must decide within two working days following the notification referred to in Article 13(1) of that Regulation and within five working days following the notification referred to in Article 13(3) of that Regulation. (11) In view of the public holidays in 2014 and the resulting impact on the publication of the Official Journal of the European Union, the period for examination of offers will be too short to monitor the quantities offered effectively. That period should therefore be extended. (12) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Cereals 1. By way of derogation from the second subparagraph of Article 3(1) of Regulation (EC) No 2305/2003, for 2014, import licence applications for barley under quota 09.4126 may not be lodged after 13.00 (Brussels time) on Friday 12 December 2014. 2. By way of derogation from the second subparagraph of Article 4(1) of Regulation (EC) No 969/2006, for 2014, import licence applications for maize under quota 09.4131 may not be lodged after 13.00 (Brussels time) on Friday 12 December 2014. 3. By way of derogation from the second subparagraph of Article 4(1) of Regulation (EC) No 1067/2008, for 2014, import licence applications for common wheat of a quality other than high quality under quotas 09.4123, 09.4124, 09.4125 and 09.4133 may not be lodged after 13.00 (Brussels time) on Friday 12 December 2014. Article 2 Rice 1. By way of derogation from the first subparagraph of Article 4(3) of Regulation (EC) No 1964/2006, for 2014, import licence applications for rice originating in Bangladesh under quota 09.4517 may not be lodged after 13.00 (Brussels time) on Friday 5 December 2014. 2. By way of derogation from the third subparagraph of Article 2(1) of Implementing Regulation (EU) No 480/2012, for 2014, import licence applications for broken rice under quota 09.4079 may not be lodged after 13.00 (Brussels time) on Friday 5 December 2014. Article 3 Sugar By way of derogation from Article 4(1) of Regulation (EC) No 828/2009, import licence applications for sugar sector products under quotas 09.4221, 09.4231, and 09.4241 to 09.4247 may not be lodged from 13.00 (Brussels time) on Friday 12 December 2014 until 13.00 (Brussels time) on Friday 26 December 2014. Article 4 Olive oil By way of derogation from Article 3(3) of Regulation (EC) No 1918/2006, import licences for olive oil applied for during the periods referred to in Annex I to this Regulation shall be issued on the corresponding dates specified therein, subject to measures adopted pursuant to Article 7(2) of Commission Regulation (EC) No 1301/2006 (19). Article 5 Garlic By way of derogation from Article 11 of Regulation (EC) No 341/2007, A import licences for garlic for which applications are lodged during the first seven calendar days of April 2014 may be issued by the competent authorities from 29 April until 7 May 2014 at the latest, subject to measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. Article 6 Out-of-quota sugar and isoglucose By way of derogation from Article 7d(1) of Regulation (EC) No 951/2006, export licences for out-of-quota sugar and isoglucose for which applications are lodged during the periods referred to in Annex II to this Regulation shall be issued on the corresponding dates specified therein, taking account where applicable of the specific measures referred to in Article 9(1) and (2) of Regulation (EC) No 951/2006, taken before those issue dates. Article 7 Licences for exports of pigmeat, beef and veal, eggs and poultrymeat attracting refunds By way of derogation from Article 3(3) of Regulation (EC) No 1518/2003, the second subparagraph of Article 12(1) of Regulation (EC) No 382/2008, Article 3(3) of Regulation (EU) No 1178/2010 and Article 3(3) of Regulation (EU) No 90/2011, export licences applied for during the periods referred to in Annex III to this Regulation shall be issued on the corresponding dates specified therein, taking account where applicable of the specific measures referred to in Article 3(4) and (4a) of Regulation (EC) No 1518/2003, Article 12(2) and (3) of Regulation (EC) No 382/2008, Article 3(4) and (5) of Regulation (EU) No 1178/2010 and Article 3(4) and (5) of Regulation (EU) No 90/2011, taken before those issue dates. Article 8 Offers for the buying-in of common wheat at a fixed price under public intervention By way of derogation from the second subparagraph of Article 14(1) of Regulation (EU) No 1272/2009, for offers of common wheat notified during the periods referred to in Annex IV to this Regulation, the period within which the Commission takes a decision following the notification referred to in Article 13(2)(b) and Article 13(3) of Regulation (EU) No 1272/2009 shall end on the date shown in that Annex. Article 9 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall expire on 9 January 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 2013. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 299, 16.11.2007, p. 1. (3) OJ L 348, 31.12.2007, p. 1. (4) OJ L 211, 6.8.2008, p. 1. (5) Commission Regulation (EC) No 2305/2003 of 29 December 2003 opening and providing for the administration of a Community tariff quota for imports of barley from third countries (OJ L 342, 30.12.2003, p. 7). (6) Commission Regulation (EC) No 969/2006 of 29 June 2006 opening and providing for the administration of a Community tariff quota for imports of maize from third countries (OJ L 176, 30.6.2006, p. 44). (7) Commission Regulation (EC) No 1067/2008 of 30 October 2008 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EC) No 1234/2007 (OJ L 290, 31.10.2008, p. 3). (8) Commission Regulation (EC) No 1964/2006 of 22 December 2006 laying down detailed rules for the opening and administration of an import quota for rice originating in Bangladesh, pursuant to Council Regulation (EEC) No 3491/90 (OJ L 408, 30.12.2006, p. 19). (9) Commission Implementing Regulation (EU) No 480/2012 of 7 June 2012 opening and providing for the management of a tariff quota for broken rice falling within CN code 1006 40 00 for the production of food preparations falling within CN code 1901 10 00 (OJ L 148, 8.6.2012, p. 1). (10) Commission Regulation (EC) No 828/2009 of 10 September 2009 laying down detailed rules of application for the marketing years 2009/2010 to 2014/2015 for the import and refining of sugar products of tariff heading 1701 under preferential agreements (OJ L 240, 11.9.2009, p. 14). (11) Commission Regulation (EC) No 1918/2006 of 20 December 2006 opening and providing for the administration of tariff quotas for olive oil originating in Tunisia (OJ L 365, 21.12.2006, p. 84). (12) Commission Regulation (EC) No 341/2007 of 29 March 2007 opening and providing for the administration of tariff quotas and introducing a system of import licences and certificates of origin for garlic and certain other agricultural products imported from third countries (OJ L 90, 30.3.2007, p. 12). (13) Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (OJ L 178, 1.7.2006, p. 24). (14) Commission Regulation (EC) No 1518/2003 of 28 August 2003 laying down detailed rules for implementing the system of export licences in the pigmeat sector (OJ L 217, 29.8.2003, p. 35). (15) Commission Regulation (EC) No 382/2008 of 21 April 2008 laying down detailed rules for implementing the system of import and export licences in the beef and veal sector (OJ L 115, 29.4.2008, p. 10). (16) Commission Regulation (EU) No 1178/2010 of 13 December 2010 laying down detailed rules for implementing the system of export licences in the egg sector (OJ L 328, 14.12.2010, p. 1). (17) Commission Regulation (EU) No 90/2011 of 3 February 2011 laying down detailed rules for implementing the system of export licences in the poultrymeat sector (OJ L 30, 4.2.2011, p. 1). (18) Commission Regulation (EU) No 1272/2009 of 11 December 2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying-in and selling of agricultural products under public intervention (OJ L 349, 29.12.2009, p. 1.). (19) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13). ANNEX I Periods for lodging olive oil import licence applications Dates of issue Monday 14 or Tuesday 15 April 2014 Friday 25 April 2014 Monday 28 or Tuesday 29 April 2014 Wednesday 7 May 2014 Monday 5 or Tuesday 6 May 2014 Wednesday 14 May 2014 Monday 26 or Tuesday 27 May 2014 Thursday 5 June 2014 Monday 2 or Tuesday 3 June 2014 Wednesday 11 June 2014 Monday 14 or Tuesday 15 July 2014 Wednesday 23 July 2014 Monday 11 or Tuesday 12 August 2014 Wednesday 20 August 2014 ANNEX II Periods for lodging export licence applications for out-of-quota sugar and isoglucose Dates of issue Monday 15 to Friday 26 December 2014 Thursday 8 January 2015 ANNEX III Periods for lodging export licence applications for pigmeat, beef and veal, eggs and poultrymeat Dates of issue Monday 14 to Friday 18 April 2014 Thursday 24 April 2014 Monday 2 to Friday 6 June 2014 Thursday 12 June 2014 Monday 14 to Friday 18 July 2014 Thursday 24 July 2014 Monday 22 to Friday 26 December 2014 Wednesday 7 January 2015 ANNEX IV Date of notification of offers of common wheat under Article 13(2)(b) of Regulation (EU) No 1272/2009 Period of notification of offers of common wheat under Article 13(3) of Regulation (EU) No 1272/2009 End of the period in which the Commission decides on offers of common wheat following those notifications Wednesday 16 April 2014 Monday 14 to Monday 21 April 2014 Thursday 24 April 2014 Wednesday 28 May 2014 Monday 26 to Friday 30 May 2014 Wednesday 4 June 2014 Wednesday 24 December 2014 Wednesday 31 December 2014 Wednesday 17 December 2014 to Friday 2 January 2015 Wednesday 7 January 2015